OPINION ON MOTION FOR REHEARING
MIRABAL, Justice.
The majority reaffirms its original decision, and overrules the motion for rehearing. We note that the officer’s return states the citation was delivered “by Rule 106.” We may properly consider the rule 106 order as being part of the face of the record in making our determination of whether the record reflects valid service of citation. Brown v. Magnetic Media, Inc., 795 S.W.2d 41, 43 (Tex.App.-Houston [1st Dist.] 1990, no writ).
COHEN, J., concurring.
OLIVER-PARROTT, C.J., dissenting.